depart meene of phe preasury internal_revenue_service attn mandatory review ic dal commerce street dallas tx date release number release date legend org organization name org address xx date address address person to contact id number contact numbers voice fax certified mail - return receipt requested dear in a determination_letter dated november 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights you are therefore required to file form_1120 u s_corporation income_tax return for the years ended december 20xx and 20xx with the ogden service_center for future periods you are required to file form_1120 with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing director eo examinations goveunment entities division org address department of the treasury internal_revenue_service tege eo examinations south elizabeth street independence mo date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary lf you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process lf you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you enclosed for your convenience an envelope is if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v m h you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues ifa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number v thank you for your cooperation sincerely nanette m downing acting director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx legend org organization name bm-1 state state ra-4 g bb a 2np 6t companie sec_4 ra bm-2 xx date bm-3 co-1 co-2 address addre sec_2 co-3 bm co-4 city city ra-3 ra-2 co-5 co-6 ra-1 g issue whether org doing business as org has failed the sec_501 requirements to have at least percent of the members of which are past or present members of the armed_forces_of_the_united_states and substantially_all of the other members of which are individuals who are cadets or are spouses widows widowers ancestors or lineal_descendants of past or present member of the armed_forces ifso should org’s exemption under sec_501 as a organization described in sec_501 be revoked effective january 20xx whether the primary activity of org doing business as org is the operation of a commercial bar open to the general_public if so should co-1 exemption under sec_501 as a organization described in sec_501 should be revoked effective january 20xx whether org doing business as org records are inadequate under sec_6033 if so should org’s exemption under sec_501 a as an organization described in sec_501 be revoked effective january 20xx facts for issue sec_1 and according to the state of state’s secretary of state org doing business as org was incorporated february 20xx by bm-1 on july 20xx the annual report filed with the state of state shows bm-1 as the chairman and secretary and the board_of director members being bm-1 bm-2 and bm-3 the 20xx annual report filed with the state of state shows bm-1 as the owner see attachment one for the state filings the rest of the informational attachments were provided and sent in the revocation letter dated august 6' 20xx and are included in the body of these facts as they were presented in the original revocation letter of that date the attachment one of that revocation letter shows that bm-1 is the owner of org a review of the form_990 for the years ended december 20xx and 20xx shows that the returns do not have a year beginning date on the form 990s the organization operates using the cash_method under program service accomplishments for 20xx there are three exempt_purpose achievements gathering together fraternally of veterans and families participating in things of a platonic nature and helping needy veterans families for 20xx the total reported sales were dollar_figure with a reported cost_of_goods_sold being dollar_figure total reported revenue reported is dollar_figure and form 886-a rev department of the treasury - internal_revenue_service page -1- name of taxpayer department of the ‘l'reasury - internal_revenue_service explanation of items eye 886a org schedule no or exhibit year period ended 20xx 20xx total reported expenses of dollar_figure the form_990 for the year ended december 20xx was signed by bm-1 on may 20xx the form_990 for the year ended december 20xx had the same three exempt_purpose achievemnts as was stated on the form_990 for the year ended december 20xx the total reported sales were dollar_figure with a reported cost_of_goods_sold being dollar_figure total revenue reported is dollar_figure and total reported expenses of dollar_figure the form_990 for the year ended december 20xx was signed by bm-1 who identified herself as the owner on june 20xx according to the state of state’s division of alcohol and tobacco control the original mailing address for org was address city state the organization notified the state of state that they moved their location to address on march 20xx the managing officer is bm-1 see attachment two according to the city tip of the day dated january 20xx by description is the statement school is back in session and by wednesday night of the first week your probably needing to let off a little steam not to many places are and up anymore especially for the guys but org is one of them on wednesday night ladies and older are always admitted with a college id you'll get a discount admission its also industry night so if you’re a waitress who also goes to college you’re home free see attachment three according to the night life guide see attachment four org located at address is the following statement a crazy bright sign is now up at this club near the corner of address and state its 18-and-up which makes for a diverse crowd even in its farwestern location according to co-2 org located at address city state is a bar tavern see attachment five according to a co-3 ra-2 dated october 20xx see attachment six city attorney org is now problem property the ra-2 goes on with after several shooting incidents assaults and a stabbing city’s city attorney says one night club is now considered a problem property someone called police to org parking lot times this year that means police were at the club at least once every ten days the most recent call was lor a shooting early sunday that sent one man to the hospital police city staff and nearby businesses say the violence isn't uncommon and something may be done to change that ra-i is the education leader for the system co-4 on south state expressway ra- says have had the experience of walking into work with glass shattered ra-1 says her main concern is for the safety of the nearly people learning their trade at the school we ve had employees’ cars vandalized ra-1 said we've also had a couple of break-ins within the year org has been here form 886-a rev department of the treasury - internal_revenue_service page -2- poni 886a name of taxpayer explanation of items department of the ‘treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx however it’s the violence in the parking lot that has police and nearby businesses concerned ra-1 says the violence is hard to coexist with as a daytime business trying to protect your customers city police officer ra-2 says we've had a disturbances to leaving the scene of an accident to noise complaints lot of calls from assaults to ‘thirty-four police calls complaints and concerns could cause the city to step in city attorney ra-3 says if problems persist the city could enforce the nuisance ordinance ayainst the club ra- says we've had contact with the owner i won't say what the response was but i will say our goal is to reestablish contact with the owner and express our continued concern co-3 called the owner bm-3 whose number was listed on org front door bm-1 told co-3 he did not want to comment police and city staff say only certain clubs require strict action ra-2 says we certainly do have fights at other bars but shootings are particularly a concern for us because innocent by standers can easily be pulled into those ra-3 says when you have a property that despite problems and serious criminal activity shows no response to your advice then we step in without someone stepping nearby businesses are taking their own precautions ra-1 says we will never leave the parking lot until everyone is picked up and gone the city attorney says he will likely decide if the city will take any_action sometime within the next week or so punishment could range from a warning up to closing the business for one year the victim and witnesses in sunday's shooting are not cooperating with police certified letters were sent to several addresses in an effort to contact the organization and determine if the organization is an exempt_organization described under internal_revenue_code sec_501 the letters were sent to address city state address city state and address city state and the owner’s address which according to internal_revenue_service records is address city state the notation return to sender attempted - not known unable to forward all the certified letters were returned from the post office with a postal tracer was sent on april 20xx and the post office responded on may 20xx in order to obtain the address for the organization from the u s post office according to the u s post office the organization receives their mail at address city state and is physically located at address city state because this is where the organization receives their mail and this is the owner’s address that is where mail was sent the co-5 was contacted for more information but the national organization had no records of any kind on any subsidiary so no information of any kind could be obtained from co-5 in a letter dated june 20xx from state’s division of alcohol and tobacco control org d b a org the organization notified the division of alcohol and tobacco control that they were placed in out of business status effective december 20xx see attachment seven form 886-acrrev department of the treasury - internal_revenue_service page -3- name of taxpayer department of the treasury - internal_revenue_service explanation of items ann 886a org schedule no or exhibit year period ended 20xx 20xx however the state of state’s secretary of state still shows that the organization is an active organization in all the information reviewed there is no reference to the organization being a veteran's organization and there is no reference to the organization not being open to the public in fact everything shows that the organization was open to the public the organization was asked to supply documentation and substantiation of expenses all efforts to obtain those documents failed internal_revenue_service records were reviewed in an effort to identify substantiated expenses according to those records the organization spent in 20xx dollar_figure for wages and dollar_figure for employment_taxes in 20xx the organization spent dollar_figure for wages and dollar_figure for employment_taxes the organization issued 1099s to ra-4 and bm-1 rentals in 20xx for dollar_figure and dollar_figure respectively the organization issued 1099s to ra-4 and bm-1 rentals in 20xx for dollar_figure and dollar_figure respectively see attachment eight according to the state secretary of state bm-1 co-6 is a partnership equally owned by bm-3 and bm-2 the address listed on the articles of organization is listed as being address city state see attachment nine in order to locate the form 1099s filed a search was made using internal_revenue_service records according to the form 1099s filed the address for bm-1 co-6 in 20xx was address city state the same address as org in 20xx bm-1 co-6’s address was the same as it was for 20xx bm-1 the owner of org and the information from state’s division of alcohol and tobacco control showing that bm-1 is the managing officer so bm-1 appears to be the person responsible for the organization according to bm-1’s 20xx and 20xx form_1040 bm-2 is bm-1’s husband from claimed form_1040 information bm-1 and bm-2 do not appear to have been paid either directly or indirectly by org law background prior to the enactment of sec_501 by public law 1972_2_cb_675 many veterans organizations qualified for exemption from federal_income_tax under sec_501 because most of ta service the traditional activities of these organizations were recognized by the internal irs as primarily promoting social welfare staff of joint comm on taxation 109' cong historical development and present law of the federal tax exemption for charities and other tax-exempt organizations jcx-29-05 no comm print 20xx the traditional activities of veterans organizations that were social welfare organizations included promoting patriotism preserving the memory of those who died in war and assisting veterans in need id a veterans organization whose primary activity consisted of operating social facilities for its members was not able to qualify for exemption as a sec_501 social_welfare_organization but it could qualify as a social_club under sec_501 revrul_66_150 form 886-a crev department of the treasury - internal_revenue_service page -4- form sec_86a name of taxpayer explanation of items department of the ‘treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx 1966_1_cb_147 s rep no 92d cong 2d sess reprinted in 1972_2_cb_713 ii r rep no 92d cong 2d sess in congress enacted sec_501 and sec_512 to address the concern that a veterans organization exempt under sec_501 or may be subject_to unrelated_business_income_tax on the provision of insurance to its members s rep no 92d cong 2d sess reprinted in 1972_2_cb_713 ' sec_512 excludes amounts attributable to or set_aside by a sec_501 veterans organization for the payment of life sick accident_or_health_insurance benefits for their members and their members’ dependents public law 1972_2_cb_675 sec_501 exemption requirements general requirements of a c organization sec_501 provides for the exemption from federal_income_tax of a post or organization of past or present members of the united_states armed_forces if it is a organized in the united_states or any of its possessions b at least percent of its members are past or present members of the armed_forces_of_the_united_states c substantially_all of its other members are individuals who are cadets or are spouses widows widowers ancestors or lineal_descendants of past or present members of the armed_forces of the unites states or of cadets and d no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual can org be considered to be a veterans organization as described in internal_revenue_code sec_501 issue one law kk kk kek before the enactment of the tax reform act of there was no tax on the insurance activities of the veterans’ organizations since the unrelated_business_income did not apply to social welfare organizations and social clubs however the act extended the application of the unrelated_business_income_tax to virtually all exempt_organizations including social welfare organizations and social clubs s rep no 92d cong 2d sess reprinted in 1972_2_cb_713 form 886-a crev department of the treasury - internal_revenue_service page -5- fon 886a name of taxpayer explanation of items department of the ‘treasury - internal_revenue_service org schedule no or exhibit year petiod ended 20xx 20xx internal_revenue_code sec_501 a post or organization of past or present members of the armed_forces_of_the_united_states or an auxiliary unit or society of or a_trust or foundation for any such post or organization organized in the united_states or any of its possessions at least percent of the members of which are past or present members of the armed_forces_of_the_united_states and substantially_all of the other members of which are individuals who are cadets or are spouses widows widowers ancestors or lineal_descendants of past or present members of the armed_forces_of_the_united_states or of cadets and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual tax regulation sec_1_501_c_19_-1 states that a war_veteran organization there are two requirements that must be met under this paragraph the first requirement is that at least percent of the members of the organization must be war veterans for purposes of this section the term war veterans means persons whether or not present members of the united_states armed_forces who have served in the armed_forces_of_the_united_states during a period of war including the korean and vietnam conflicts the second requirement of this paragraph is that at least percent of all members of the organization must be described in one or more of the following categories i war veterans ii present or former members of the united_states armed_forces iii cadets including only students in college or university rotc programs or at armed services academies or iv spouses widows or widowers of individuals referred to in paragraph b i or iii of this section tax regulation sec_1_501_c_19_-1 c states that in addition to having the proper members an organization must be operated exclusively for one or more of the following purposes to promote the social welfare of the community as defined to assist disabled and needy war veterans and members of the united_states armed_forces and their dependents and the widows and orphans of deceased veterans to provide entertainment care and assistance to hospitalized veterans or members of the armed_forces_of_the_united_states to carry on programs to perpetuate the memory of deceased veterans and members of the armed_forces and to comfort their survivors to conduct programs for religious charitable scientific literary or educational_purposes to sponsor or participate in activities of a patriotic nature to provide insurance benefits for their members or dependents of their members or both or to provide social and recreational activities for their members tax regulation sec_1_501_c_19_-1 d states that auxiliary units or societies for war veterans organizations may be exempt as an organization described in sec_501 if it is an auxiliary unit or society of a post_or_organization_of_war_veterans described in paragraph dollar_figure c a of this section a unit or society is an auxiliary unit or society of such a post or organization if it meets the following requirements it is affiliated with and organized in accordance with the bylaws and regulations formulated by an organization described in paragraph a of this section at least percent of its members are either war veterans or spouses of war veterans or are related to a war_veteran within two degrees of consanguinity e grandparent brother sister grandchild represent the most distant allowable relationships all form 886-arev department of the treasury - internal_revenue_service page -6- eee 886a name of taxpayer explanation of items department of the ‘ureasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx of its members are either members of an organization described in paragraph a of this section or spouses of a member of such an organization or are related to a member of such an organization within two degrees of consanguinity and no part of its net_earnings inures to the benefit of any private_shareholder_or_individual internal_revenue_code sec_501 defines a veteran as being a past or present member of the united_states armed_forces internal_revenue_code sec_7701 defines the term military_or_naval_forces_of_the_united_states and the term armed_forces_of_the_united_states each includes all regular and reserve components of the uniformed_services which are subject_to the jurisdiction of the secretary of defense the secretary of the army the secretary of the navy or the secretary of the air force and each term also includes the coast guard the members of such forces include commissioned officers and personnel below the grade of commissioned officers in such forces government position due to the lack of response by the organization and the information that was found it appears that org is an open bar that allows anyone to use the facilities since nothing could be found to show that the organization is a veteran’s organization there is no substantiation of the composition of the membership absent verification of the membership none of the membership is presumed to be veterans for that reason the org has failed the membership test and should have its exempt status revoked effective january 20xx organization position not known at the time of this revenue_agent report conclusion the organization made no response the governmental position will be accepted as the correct and final position can org retain its exempt status when it is operating in a commercial fashion law internal_revenue_code sec_513 defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or form 886-a rev department of the treasury - internal_revenue_service page -7- name of taxpayer department of the ‘lreasury - internal_revenue_service explanation of items ener 886a org schedule no or exhibit year period ended 20xx 20xx performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under internal_revenue_code sec_501 that term does not include any trade_or_business in which substantially_all the work in carrying on such trade_or_business is performed for the organization without compensation or which is carried on in the case of an organization primarily for the convenience of its members students patients officers or employees or in the case of a local association of employees which is the selling by the organization of items of work-related clothes and equipment and items normally sold through vending machines through food dispensing facilities or by snack bars for the convenience of its members at their usual places of employment which is the selling of merchandise substantially_all of which has been received by the organization as gifts or contributions treasury regulations sec_1_501_c_19_-1 states that in addition to the requirements of paragraphs a and b of this section in order to be described in sec_501 under paragraph a of this section an organization must be operated exclusively for one or more of the following purposes to promote the social welfare of the community as defined in sec_1_501_c_4_-1 to assist disabled and needy war veterans and members of the united_states armed_forces and their dependents and the widows and orphans of deceased veterans to provide entertainment care and assistance to hospitalized veterans or members of the armed_forces_of_the_united_states to carry on programs to perpetuate the memory of deceased veterans and members of the armed_forces and to comfort their survivors to conduct programs for religious charitable scientific literary or educational_purposes to sponsor or participate in activities of a patriotic nature to provide insurance benefits for their members or dependents of their members or both or to provide social and recreational activities for their members treas reg dollar_figure1 c does not address what it means to exclusively provide social and recreational activities for members there are no cases or revenue rulings regarding the operation of veterans organizations for the social and recreational activities of their members under sec_501 however the permitted purpose reflected in sec_1_501_c_19_-1 is similar to the exempt_purpose contained in sec_501 as both provisions permit an exempt_organization to operate social and recreational facilities for its members in fact prior to the enactment of sec_501 a veterans organization whose primary activity consisted of operating a bar or restaurant for the benefit of its members would have to qualify as sec_501 social_club to be tax-exempt see revrul_60_324 and revrul_69_219 in congress amended sec_501 replacing exclusively with substantially_all this change was effected to establish that social clubs will not jeopardize their exempt status if they receive of their gross_receipts from non-membership sources pub_l_no however only of their gross_receipts may be derived from nonmembers’ use of club facilities or services s rep cone 2d sess form 886-a rev department of the treasury - internal_revenue_service page -8- form 886a name of taxpayer explanation of items department of the ‘treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx these organizations prior to were required to operate exclusively for the pleasure and recreation of its members see sec_501 thus the rulings and case law under sec_501 may be useful for determining whether a sec_501 veterans organization is providing social and recreational activities exclusively for its members treas reg dollar_figure c -1 b provides that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofit able purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes in 111_f2d_6 cir the second circuit upheld the board_of_tax_appeals determination that a social_club was not exempt because a substantial amount of its income was received from the general_public in that case the west side tennis club was organized to provide tennis facilities for the use and enjoyment of its members the facilities were only available to members for most of the year however the club hosted annual national championship tennis matches that were open to the general_public the club shared in the ticket proceeds from these matches the second circuit upheld the board_of_tax_appeals determination that the national championship matches were a substantial and profitable business which jeopardized the club’s exemption west side tennis club f 2d pincite in revrul_60_324 1960_2_cb_173 and revrul_69_219 1969_1_cb_153 the service held that a sec_501 social_club is not operated exclusively for the pleasure or recreation of its members if it makes its facilities available to the general_public to a substantial degree d however this does not mean that all dealings with the general_public are necessarily inconsistent with the club’s exempt purposes for instance in revrul_60_324 1960_2_cb_173 the service stated that w hile the regulations indicate that a club may lose its exempt status if it makes its facilities available to the general_public it does not mean that with outsiders will automatically cause a club to lose its any dealings exemption a club will not lose its exemption merely because it receives some income from the general_public that is persons other than members and their bona_fide guests or because the general_public may occasionally be permitted to participate in its affairs provided such kk kek vn the minnequa university club v commissioner t c memo the tax_court upheld the service’s determination that a income over a sec_501 organization was no longer exempt from federal_income_tax because at least percent of it sec_5 year period was derived from the general_public form 886-a mev department of the treasury - internal_revenue_service page -9- ‘orem 886a name of taxpayer explanation of items department of the treasury - internal revenuc service org schedule no or exhibit year period ended 20xx 20xx participation is incidental to and in furtherance of its general club purposes and the income therefrom does not inure to members in the service issued revproc_71_17 1971_1_cb_683 which contains guidelines for determining the impact of an organization’s nonmember gross_receipts on its exempt status under sec_501 the revenue_procedure provides that a significant factor reflecting the existence of a nonexempt purpose is the amount of gross_receipts derived from use of aclub’s facilities by the general_public the revenue_procedure went on to provide a safe_harbor for organizations serving the general_public as an audit_standard the gross_receipts derived from general_public alone will not be relied upon by the service if annual gross_receipts from the general_public for use of the club’s facility is dollar_figure or less or if more than dollar_figure where gross_receipts from the general_public for use is five percent or less of total gross_receipts of the organization id at sec_3 the term general_public is defined as persons other than members or their dependents or guests id at dollar_figure section dollar_figure of revproc_71_17 provides four instances in which nonmembers are assumed to be the guests of the members the assumptions include where a group of eight or fewer individuals at least one of whom is a member uses club facilities it will be assumed for audit purposes that the nonmembers are the guests of the member provided payment for such use is received by the club directly from the member or the member’s employer where percent or more of a group using club facilities are members it will likewise be assumed for audit purposes that the nonmembers in the group are guests of members provided payment for such use is received by the club directly from one or more of the members or the member’s employer in 615_f2d_600 cir the third circuit upheld the commissioner’s determination that a social_club failed to qualify for exemption from income_tax as a dollar_figure c organization because it was operated for business and not for the pleasure and recreation of its members the pittsburgh press club was organized for the purpose of providing a professional and social meeting place for its members however during the years under exam it hosted several functions for nonmember outside groups although each such group had been member sponsored based on the amount of nonmember revenues dollar_figure of nonmember receipts as well as the percentage of those revenues to percent of gross_receipts the third circuit upheld the revocation stating that the exemption from federal_income_tax for sec_501 organizations ‘is to be strictly construed pittsburgh press club f 2d pincite the court stated that such strict construction cannot be reconciled with the fact that a substantial amount of the club’s activities and income consisted of nonmember form 886-a rev department of the treasury - internal_revenue_service page -10- bonn 886a name of taxpayer explanation of items department of the ‘treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx functions and nonmember income therefore the court held revocation of its exemption was proper d sec_1_501_c_4_-1 of the income_tax regulations provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated for the purpose of bringing about civic betterments and social improvements sec_1_501_c_4_-1 states that promotion of social welfare does not include any of the following a direct or indirect participation or intervention in a political campaign on behalf of or in opposition to any candidate for public_office b operating a social_club for the pleasure benefit or recreation of its members c carrying on a business with the general_public in a manner similar to organizations operated for profit tax regulations dollar_figure1 c -1 c limits the organizations social and recreational activities to its members the sponsorship of gaming activities to the extent of the members’ participation is an activity related to the exempt purposes of an sec_501 organization thus to the extent of member participation income derived from the gaming activities is not subject_to the tax on unrelated_business_income provided such participation is documented if the organization is unable to support the conclusion that such income was received from members based on the facts and circumstances the examiner may presume income to be from nonmembers participation by nonmembers in the sponsored gaming activities may be deemed unrelated to the sponsoring organization’s exempt purposes and may jeopardize the organization’s exemption or result in the imposition of unrelated_business_income_tax analyze revenue from gaming activities such as pull-tabs to determine whether it is considered unrelated income gaming activities involving nonmembers are generally not considered substantially related to the organization’s exempt_purpose s in 326_us_279 the supreme court held that the presence of a single nature will destroy the exemption regardless of the number or importance of truly purposes non-exempt purpose if substantial in exempt government position the operations of the organization can not be distinguished from the commercial operations of a for-profit bar the primary activity is the operation of a club that is available for everyone for the purpose of pleasure or recreation that benefits those who come to participate in its activities form 886-a rev department of the treasury - internal_revenue_service page -11- om 886a name of taxpayer explanation of items department of the preasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xnx the principle activity of the bar and organization is for non-members the principle activity appears to be the same as seen in for-profit bars and so there is a commercial hue and tone to the operations of the organization while the organization has refused to accept mail from the internal_revenue_service according to the u s post office they appear to accept other mail at two of the addresses that examiner mailed certified mail to therefore examiner will arrive at a conclusion based on the facts available because there is a taxable effect examiner will not terminate the status of the organization when it appears that the organization is still operating org is substantially operating for non-veterans and so has a substantial non-exempt purpose for that reason the organization should have its exempt status revoked effective january 20xx organization position not known at the time of this revenue_agent report conclusion the organization did not respond therefore the governmental position is accepted as the correct and final position whether org doing business as org records are inadequate under sec_6033 law sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 provides that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue_officer or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-2 states in part that every organization_exempt_from_taxation under sec_501 shall file an annual information_return specifically setting forth its items of gross form 886-a rev department of the treasury - internal_revenue_service page -12- ronn sec_86a name of taxpayer explanation of items department of the ‘preasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx income gross_receipts and disbursements and such tax regulation sec_1_6033-2 states in pertinent part that every organization_exempt_from_taxation under sec_501 a and required to file a return under sec_6033 and this section including for taxable years ending before date private_foundations as defined in sec_509 other than an organization described in sec_401 or sec_501 shall file its annual return on form_990 sec_1_6033-2 states that an organization which is exempt from taxation under sec_501 and is not required to file annually an information_return required by this section shall immediately notify in writing the district_director for the internal_revenue_district in which its principal office is located of any changes in its character operations or purpose for which it was originally created sec_1_6033-2 states that every organization which is exempt from tax whether or is required to file an annual information_return shall submit such additional information as not it may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code see sec_6001 and sec_1_6001-1 with respect to the authority of the district directors or directors of service centers to require such additional information and with respect to the books of accounts or records to be kept by such organizations revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of its exempt status government position in order to qualify for exemption under sec_501 of the code an organization must keep accurate books_and_records to determine the nature of the organization’s income and records of its exempt and non exempt_activities the organization did not accept the mail even though the u s post office states that the organization received their mail at the locations mail was sent to for that reason the examiner will not accept any expenses that are not substantiated further as covered in the facts section the organization appears to have been open to the general_public based on the information available the organization’s december 20xx and december 20xx form 990’s do not accurately reflect the organizations activities nature of income form 886-a ev department of the treasury - internal_revenue_service page -13- boia 886a name of taxpayer explanation of items department of the ‘treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx expenses and amount of income expenses as required by sec_6001 and sec_6033 of the code and its regulations therefore since the organization’s records were not sufficient to accurately reflect the nature of their income expenses amount of income expenses and its exempt vs non exempt_activities such failures have risen to a level that would support revocation of exemption under sec_501 and sec_501 of the code as described in revrul_59_95 1959_1_cb_627 the exempt status of org doing business as org should be revoked effective january 20xx all non-substantiated expenses will be disallowed as expenses organizational position not known at the time of this revenue_agent report conclusion the organization did not respond therefore the governmental position is accepted as the correct and final position conversion of form_990 to form_1120 in the absence of a lease contract and considering the close relationship between the owners of the org and bm-1 co-6 the expense represented by the form 1099s to bm-1 rentals is not considered to be substantiated and so is not accepted as an expense of org the organization was asked to supply documentation and substantiation of expenses all efforts to obtain those documents failed internal_revenue_service records were reviewed in an effort to identify substantiated expenses according to those records the organization spent in 20xx dollar_figure for wages and dollar_figure for employment_taxes in 20xx the organization spent dollar_figure for wages and dollar_figure for employment_taxes the organization issued 1099s to ra-4 and bm-1 rentals in 20xx for dollar_figure and respectively the organization issued 1099s to ra-4 and bm-1 rentals in 20xx for dollar_figure and dollar_figure respectively see attachment eight according to the state secretary of state bm-1 co-6 is a partnership equally owned by bm-3 and bm-2 the address listed on the articles of organization is listed as being address city state see attachment nine in order to locate the form 1099s filed a search was made using internal_revenue_service records according to the form 1099s filed the address for bm-1 co-6 in 20xx was address city state the same address as org in 20xx bm-1 co-6’s address was the same as it was for 20xx form 886-a rrev department of the treasury - internal_revenue_service page -14- fea 886a name of taxpayer explanation of items department of the ‘treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx bm-1 the owner of org and per the information from state’s division of alcohol and tobacco control shows that bm-1 is the managing officer so bm-1 appears to be the person responsible for the organization according to bm-1’s 20xx and 20xx form_1040 bm-2 is bm-1’s husband from claimed form_1040 information bm-1 and bm-2 do not appear to have been paid either directly or indirectly by org bm-1 rental did file a partnership return but no revenue was claimed as a result of that partnership on the bm-1’s joint_return because of the close relationship of the individuals involved and the absence of substantiation the form_1099 amounts are treated as a sham_transaction and considered to be the discrepancy adjustment amount for the owner’s form_1040 there does not appear to be a business_purpose for the bm-1 rental or the issuance of the form_1099 to bm-1 rental when org and or its owner bm-1 could just as easily have entered into the rental contract with the owner of the building because the certified mail was returned as undelerable then it appears that bm-1 rentals is not the building owner if they were then the partnership owners who were org board_of director members in 20xx would have known to accept the certified letters or they would have known what the correct address for the organization was according to the documents cited above bm-1 is the sole officer and owner of the organization as an officer of the organization she is a common_law_employee of the exempt_organization eo unless under sec_414 there is a leased employment agreement since the organization did not respond no substantiation was provided to demonstrate that bm-1 is under a lease agreement so bm-1 is a common_law_employee a review of the form 990s filed for 20xx and 20xx do not show org as owning any property the form 990s filed show bm-3 as the organizational manager as the owner bm-1 was entitled to receive of the net_income because the form_1099 does not appear to have a business_purpose but does appear to be for a sham activity and appears to have been made soley for the purpose of tax_avoidance because bm-1 is the owner of the organization was its president or chairman depending on which state annual report you are looking at and had unlimited control of the organization’s activities there is no reason to allocate the sham activity represented by the 20xx and 20xx form 1099s issued to bm-1 rentals to anyone other then bm-1 she bears sole responsibility for this activity as she represents herself as being the owner of org doing business as org in higgins v smith u s s ct the court stated that the government may not be required to acquiesce in a taxpayer's election of that form for doing business which is most advantageous to him but the government may look at actualities and upon determination that the form 886-a rrev department of the treasury - internal_revenue_service page -15- oren 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items org schedule no or exhibit year period ended 20xx 20xx form employed for doing business or carrying out a challenged tax event is unreal or a sham may sustain or disregard the effect of the fiction as best serves the purposes of the tax statute internal_revenue_code sec_61 states that except as otherwise provided in this subtitle gross_income means all income from whatever source derived in revrul_79_9 1979_1_cb_125 stated that property or an economic benefit received by the controlling shareholders or their families as a result of the corporations charitable_contribution is a constructive_dividend revrul_73_605 1973_2_cb_109 jan states that sec_316 of the code defines a dividend as a distribution_of_property by a corporation to its shareholders out of its earnings_and_profits of the taxable_year or earnings_and_profits accumulated after date this definition has been considered by the courts to be broad enough to cover an amount_paid by a corporation under an agreement or contract in excess of its allocable share of the consolidated_tax_liability f 2d 3rd cir 392_f2d_241 ct_cl see also sec_1_1552-1 of the income_tax regulations it is not necessary that the see 18_tc_396 aff'd per curiam corporation to a third party for the benefit of a shareholder is be taxed as a dividend to the shareholder for whose benefit the distribution is made a constructive_dividend which will in baumer v united_states f 2d stated that for federal taxation purposes transactions between closely held corporations and its shareholders or relatives of shareholders are not entitled to the presumption that they are conducted at arms length the court further stated that the crucial determinate of whether or not there is a dividend or not is whether or not the distribution served a business_purpose or not and where corporation consummates transaction with favorable consequences for controlling shareholder's immediate_family only in most extraordinary circumstances would it be possible to conclude that shareholder had not exercised substantial influence in causing diversion of corporate assets thereby justifying constructive_dividend treatment internal_revenue_code sec_162 disallows as a corporate business_expense the payment of dividends the money represented by the form 1099s is considered to be a constructive_dividend received by bm-1 for that reason the dividend amount is not considered to be a valid business_expense of org in the absence of substantive documentation no liabilities will be considered as substantiated in the absence of substantive documentation no members will be considered to be veterans in the form 886-acrev department of the treasury - internal_revenue_service page -16- erin 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items org schedule no or exhibit year period ended 20xx 20xx absence of documentation to the contrary the organization will be treated as an organization that is not seperable from bm-1 the below information summarizes the form_990 information per return and per examination per return december- xx per exam december- xx change h g a a r a a h a ' t dollar_figure - dollar_figure - year part one line ja 1b ic id 6a 6b 6c 8a 8b 8c 8d 9a 9b 9c 10a 10b 10c direct public support indirect public support government contr total program rev membership dues interest on savings dividends gross rents less rental exp net rental income other inv income gross_sales less cogs gain_or_loss net gain special events less direct exp net_income gross inv sale less cogs gross_profit other revenue total revenue program services management general fundraising payments to affiliates total expenses excess or deficit net boy fund balance other changes in net assets net eoy fund balance part two grants form 886-arev department of the treasury - internal_revenue_service page -17- een 886a department of the ‘treasury - internal_revenue_service name of taxpayer explanation of items org schedule no or exhibit year period ended 20xx 20xx 43a 43b 43c 43d 43e specific assistance benefits paid to mbr officer comp other salaries pension_plan other emp benefits payroll_taxes prof fundraising fees accounting fees legal fees supplies telephone postage shipping occupancy equip rental maint printing pubs travel conf conv interest depreciation misc insurance taxes fees donations bank charges total dollar_figure dollar_figure dollar_figure - - for 20xx the form_990 information per return and per examination is summarized below year part one line 1a 1b 1c 1d 6a 6b 6c per return december- xx per exam december- xx change direct public support indirect public support government contr total program rev membership dues interest on savings dividends gross rents - dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure - - - - - dollar_figure dollar_figure dollar_figure less rental exp net rental income dollar_figure - - form 886-a rev department of the treasury - internal_revenue_service page -18- form 886a name of taxpayer explanation of items department of the ‘i'reasury - laternal revenue service org schedule no or exhibit year period ended 20xx 20xx 8a 8b 8c 8d 9a 9b 9c 10a 10b 10c part two 43a other inv income gross_sales less cogs gain_or_loss net gain special events less direct exp net_income gross inv sale less cogs gross_profit other revenue total revenue program services management general fundraising dollar_figure - _dollar_figure payments to affiliates total expenses excess or deficit net boy fund balance other changes in net assets net eoy fund balance grants specific assistance benefits paid to mbr officer comp other salaries pension_plan other emp benefits payroll_taxes prof fundraising fees accounting fees legal fees supplies telephone postage shipping occupancy equip rental maint printing pubs travel conf conv interest depreciation misc form 886-a rev department of the treasury - internal_revenue_service page -19- eee 886a department of the ‘l'rcasury - internal_revenue_service name of taxpayer explanation of items org schedule no or exhibit year period ended 20xx 20xx 43b 43c 43d 43e tax effect insurance taxes fees donations bank charges total _- _ because the revocation is deemed to be correct then the tax effect of converting from the form_990 to the form_1120 for the years ended december 20xx and 20xx should be completed by the organization because there was no response to the revocation letter a substitute for return was prepared by the internal_revenue_service examiner the information from the form 990s if it was transferred to the form_1120 for the applicable years would yield the following tax effect line line title 20kxx 20xx lc dollar_figure dollar_figure gross_receipts cost_of_goods_sold gross_profit total deductions taxable_income taxable_income total_tax dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure this tax does not include applicable_interest form 886-a rev department of the treasury - internal_revenue_service page -20-
